Citation Nr: 0609855	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-05 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service from January 1954 to 
January 1958.  He also had additional service in the Air 
National Guard/Air Force Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.

The veteran's claim for bilateral hearing loss since has been 
granted in a March 2005 RO rating decision, leaving only his 
claim for tinnitus at issue.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997)


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss has been service 
connected on the basis of excessive noise exposure while in 
the military, particularly as an aircraft mechanic.

2.  There also is competent medical evidence of record 
causally relating his tinnitus to his military service - 
specifically, to the noise exposure mentioned.


CONCLUSION OF LAW

The veteran's tinnitus was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was signed into law 
on November 9, 2000.  It since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Here, the Board is granting the veteran's claim for the 
reasons discussed below.  So there is no need to determine 
whether there has been compliance with the VCAA, including 
insofar as the Court's holdings in Pelegrini II and Dingess, 
because even if there has not been compliance this is 
inconsequential and, therefore, at most harmless error.  See, 
e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(citing McDonough Power Equip., Inc. v. Greenwood, 464 
U.S. 548, 553 (1984)).  See, too, Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence) and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's complete service medical records and service 
personnel records are not currently on file, despite attempts 
by the RO to obtain this evidence.  Correspondence between 
the RO and the National Personnel Records Center (NPRC), a 
military records repository, shows the NPRC conducted a 
search for his service medical and personnel records from his 
period of active duty but, unfortunately, were unable to 
locate them.

When, as here, at least a portion of the service medical and 
personnel records cannot be located, through no fault of the 
veteran, VA has a "heightened" obligation to more fully 
discuss the reasons and bases for its decision and to 
carefully consider applying the benefit-of-the-doubt 
doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  In any event, in this particular case at hand, the 
claim at issue is being granted, thereby eradicating any 
significance of this missing evidence.

The veteran's available records, including his DD Form 214 
(Armed Forces of the United States Report of Transfer or 
Discharge), indicate his Military Occupational Specialty 
(MOS) was an aircraft mechanic.  His MOS suggest he had the 
type of noise exposure in service alleged.

A July 2002 audiometric analysis from the Dakota Clinic 
indicates the veteran had a 92 percent speech discrimination 
score in his right ear and a 72 percent speech discrimination 
score in his left ear.



The veteran was afforded a VA examination in April 2004.  
According to that report, he related that, during service, he 
was a crew chief and flight engineer, exposed to jet engine 
noise.  He also related that he was not given hearing 
protection early in his service and that, during his Reserve 
service, his civilian job was as a math teacher - so little 
to no excessive noise exposure.  The VA examiner noted that 
"[w]hen questioned several different ways, [the veteran] 
denie[d] a history or symptoms of tinnitus."  Following a 
physical examination of the ears, which was normal, and 
audiological testing, which showed bilateral high frequency 
hearing loss, the diagnostic impression was tinnitus.  But 
the VA examiner indicated that, since the veteran denied 
tinnitus symptomatology, no determination on whether his 
tinnitus was service connected was required.

A May 2005 report from Desert Ear, Nose, and Throat indicates 
the veteran had a history of noise exposure and bilateral 
moderate/severe high frequency sensorineural hearing loss.

In October 2005, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge (VLJ) of the Board.  
According to the transcript, the veteran testified that he 
was an aircraft mechanic, specifically, a crew chief, during 
his service in the Air Force.  He reported that, since 
service, he had experienced problems hearing, as well as 
ringing and buzzing in his ears, especially at night.  
He also testified that, when being questioned by the VA 
examiner about possible tinnitus symptomatology, he did not 
understand what the examiner was talking about.  He said the 
VA examiner only asked him whether he had "constant" 
ringing in his ears, to which he responded no, but that he 
was not indicating he did not experience ringing in his ears 
at all - just not on a persistent basis.  He further 
explained that the ringing usually occurred when he went to 
bed or had a lot of background noise in a conversation or 
activity.  



The Board finds that the evidence supports the veteran's 
contention that his tinnitus is causally related to the noise 
exposure he experienced in service.  Although his service 
medical and personnel records are incomplete, so his specific 
duties and potential for noise exposure could be 
independently confirmed, VA already has conceded that he had 
extensive noise exposure while in the military by granting 
service connection for his bilateral hearing loss during the 
pendency of this appeal.  Moreover, he had credible testimony 
during his October 2005 Travel Board hearing regarding his 
misunderstanding with the VA examiner as to the actual nature 
of his tinnitus symptomatology.  In this regard, the veteran 
testified that he did not experience tinnitus "constantly," 
something he readily admits, but still that he experiences it 
on an intermittent basis, and that the VA examiner only asked 
him whether his tinnitus was constant - not whether he 
experiences it at all.  Moreover, despite this apparent 
misunderstanding, the VA examiner still diagnosed tinnitus, 
even though he said the veteran denied experiencing relevant 
symptomatology and, therefore, the examiner did not need to 
comment on etiology.

When the evidence favorable to the claim is considered 
collectively, it makes it at least as likely as not the 
veteran's current tinnitus is attributable to the noise 
exposure coincident with his military service, as opposed to, 
for example, any noise exposure he may have experienced since 
service in his civilian employment or elsewhere.  This is 
further supported by the RO already granting service 
connection for his hearing loss on the basis of this noise 
exposure in the military.  And when, as here, there is an 
approximate balance of evidence for and against the claim, 
the veteran is given the benefit of the doubt.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  So the Board concludes that service connection is 
warranted for tinnitus, just like the hearing loss.




ORDER

Service connection for bilateral tinnitus is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


